DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 50-63, in the reply filed on 25 March 2021 is acknowledged.
Claims 64-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
In Figure(s) 1A, 1B, and 4A-4J the reference characters, sheet numbers, and view numbers are not all oriented in the same direction so as to avoid having to rotate the sheet.  See 37 CFR 1.84(p)(1).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).


Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102. 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.

Holding and Rationale
Claims 50, 52-59, and 61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handyside et al., (“Isothermal whole genome amplification from single and small numbers of cells: a new era for preimplantation genetic diagnosis of inherited disease”, Molecular Human Reproduction, Vol. 10, No. 10, pp. 767-772 (2004)) in view of applicant’s admissions, US 2005/0009031 A1 (Becker et al.), US 2004/0180362 A1 (Lazar et al.), and US 2005/0123914 A1 (Katz et al.).

Handyside et al., disclose a method of “preimplantation genetic diagnosis of inherited disease”, where Handyside teaches the claimed steps of removing one to five cells from a pre-implantation IVF-produced embryo, isolating genomic DNA from those cells, and subsequently amplifying and analyzing the genomic DNA.  Handyside et al. teaches that Preimplantation 
Here we report that isothermal whole genome amplification from single and small numbers of lymphocytes and blastomeres isolated from cleavage stage embryos yielded microgram quantities of amplified DNA, and allowed analysis of 20 different loci, including the DF508 deletion causing cystic fibrosis and polymorphic repeat sequences used in DNA fingerprinting. As with analysis by PCR-based methods, some preferential amplification or allele dropout at heterozygous loci was detected with single cells. With 2–5 cells, amplification was more consistent…  (Emphasis added)

Thus, Handyside et al. teaches that the determination of the genomic sequences of the embryo allows couples at risk of transmitting certain genetic diseases to ensure that their IVF-produced offspring lack the genetic disorder.
At page 768, Handyside et al., teach assaying for sequences in chromosome 2, 5, 6, 17, and 18.
At page 769, Figure 1, Handyside et al., teach detection of single nucleotide polymorphisms (SNPs).
Handyside et al., at page 771, left column, last paragraph, bridging to the right column, states:
Isothermal whole genome amplification will also revolutionize our ability to perform extensive genetic analysis of human preimplantation embryos (Figure 4). In addition to DNA fingerprinting, as demonstrated here, which could be useful to avoid misdiagnosis resulting from amplification of foreign DNA and to confirm the parental origin of the embryos, other possibilities include aneuploidy screening, to improve pregnancy rates in women of advanced maternal age using molecular genetic methods or comparative genomic hybridization (Wilton et al., 2001; Wells et al., 2002) and HLA typing for selection of embryos compatible with an existing sick child (Verlinsky et al., 2001; Fiorentino et al., 2004).  Furthermore, with rapid advances in technology, including the use of DNA microarrays it may be possible to generate a genome-wide ‘genetic snapshot’ of individual embryos.  (Emphasis added)

Handyside et al., have not been found to teach detection of thousands of SNPs.  While the claimed method requires the detection of numerous chromosomes, including “all of the human chromosomes” (claims 56 and 62) Handyside, as evidenced above, does teach performing “a genome-wide” analysis.  

Applicant, at page 13 of the disclosure, teaches:
Target cells

In one embodiment the target cell has been provided from a mammalian embryo which has resulted from IVF. In one embodiment the embryo is a pre-implantation embryo (see e.g. Handyside et al, 2004).

Applicant, at page 13, last paragraph, bridging to page 14 of the specification teaches:

Various methods for large scale single nucleotide polymorphism (SNP) analysis exist (see Syvanen, 2005, especially Table 1). These include SNPstream (Bell, P.A. et al. SNPstream UHT: ultra-high throughput SNP genotyping for pharmacogenomics and drug discovery. Biotechniques Suppl., 70-72, 74, 76-Tl {2002)); Genorama, APEX (Kurg, A. et al. Arrayed primer extension: solid-phase four-colour DNA resequencing and mutation detection technology. Genet. Test. 4, 1-7 (2000)); GeneChip 1 OOK (Matsuzaki, H. et al. Genotyping over 100,000 SNPs on a pair of oligonucleotide arrays. Nat. Methods 1, 109-11 i (2004)); Perlegen wafers (Hinds, D.A. et al. Whole-genome patterns of common DNA variation in three human populations. Science 307, 1072-1079 (2005)); Molecular Inversion Probes (Hardenbol, P. et al. Highly multiplexed molecular inversion probe genotyping: Over 10,000 targeted SNPs genotyped in a single tube assay. Genome Res. 15, 269-275 (2005)); GoldenGate Assay (Fan, J.B. el al. Highly parallel SNP genotyping. Cold Spring Harb. Symp. On Quant. Biol. LXVII, 69-78 (2003)). Other methods include the Illumina "BeadArray".

A preferred embodiment employs the Affymetrix GeneChip TM 10K Microarray is designed to analyse 10,000 distributed at an average distance of 0.2Kb across each of 22 chromosomes (see Matsuzaki, H. et al. Parallel genotyping of over 10,000 SNPs using a one-primer assay on a high-density oligonucleotide array. Genome Res. 14, 414-425 15 (2004))

On page 14 of the disclosure applicant asserts:


A review of the disclosure does not find where applicant has asserted that the limitation of testing both maternal and paternal sequences, in addition to the fetus, was known.

Becker et al., in paragraph [0560], teach:
[0560] A polymorphic region can be a single nucleotide (e.g., single nucleotide polymorphism or SNP), the identity of which differs, e.g., in different alleles, or can be two or more nucleotides in length. For example, variant forms of a DNA sequence may differ by an insertion or deletion of one or more nucleotides, insertion of a sequence that was duplicated, inversion of a sequence or conversion of a single-nucleotide to a different nucleotide. Each individual can carry two different forms of the specific sequence or two identical forms of the sequence. More than two forms of a polymorphism may exist for a specific DNA marker in the population, but in one family just four forms are possible: two from each parent. Each child inherits one form of the polymorphism from each parent. Thus, the origin of each chromosome can be traced (maternal or paternal origin).  (Emphasis added)

Given the above, it would have been obvious to not only identify what SNPs the pre-implantation embryo has, but that one can also trace the origin of such SNPs by also determining the respective SNPs or desirable SNPs in the maternal and/or paternal genomes. An ordinary skilled artisan would also have had a good reason for determining whether the subject was homozygous or heterozygous for a particular allele, that is, whether the subject was AA, AB, BB, or lacked a particular genotype associated with a particular disorder or abnormality.  In essence, an ordinary artisan had a good reason for determining whether the parents of an IVF-produced embryo undergoing genetic analysis were homozygous or heterozygous for a particular 


The claimed method requires the detection of a large number of SNPs.  As evidenced above, the preferred methods and means were known and available for detecting SNPs of such a magnitude.  

In addition to that identified in the disclosure, Lazar et al., at paragraph [0060], teach:

[0060] The microarray has emerged as a preferred format for the miniaturization of assays that detect and measure RNA, DNA, proteins, and the like, for application towards, for example, gene expression, mutation and polymorphism analysis, SNPs, detection of genetic variations, etc. Microarrays allow the level of tens to several thousands of genes or genetic variations (for example SNPs) to be measured from a single sample on a single device.  (Emphasis added)

Claims 50 and 59 culminate with a determination of whether or not the embryo comprises “an aneuploidy”.  Also, as seen in claims 54 and 55, one needs to scan “at least” 15 or 20 chromosomes; claims 57 and 61 require “at least 10”; and claims 56 and 62 requires “all of the human chromosomes”.

Katz et al., in paragraph [0107], teach:

[0107] Microarrays may also be used to confirm fetal origin, diagnosis of single gene disorders and chromosomal abnormalities. On a single microarray it is possible to identify fetal cells using single nucleotide polymorphisms (SNP's), as well as single gene disorders and chromosomal abnormalities. With this method the isolated and identified single fetal cell may undergo whole genome amplification (WGA) by either primer extension preamplification PCR (PEP-PCR), degenerate oligonucleotide primed PCR (DOP-PCR), linker adapter-PCR or MSD (multiple strand displacement) WGA.  Fluorescently labelled product from WGA can be hybridised to the microarray platform and laser scanning of bound fluorescence will confirm fetal origin and diagnosis of chromosome aneuploidy of all 23 pairs of human chromosomes and identify any specific single gene defects.  (Emphasis added)

The above showing is deemed to meet limitations of claims 56 and 62. 
In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of  Handyside et al., with that admitted to by applicant and disclosed by Becker et al., Lazar et a., and Katz et al., for to do so would allow one to  not only identify SNPs across the genome of a preimplantation fetus, but would also inform each parent as to who provided the SNPs (see Becker et al., and Lazar et al.), not to mention identify the risk of maladies associated with specific SNPs, but to also allow for the determination of aneuploidy- be it in parent or fetus.  An ordinary artisan evaluating the genotype of a preimplantation IVF-produced embryo as taught in Handyside et al., being a person of ordinary creativity, had a good reason for, and a reasonable expectation of success in, evaluating as many SNPs as possible, including over 2,500, in both the embryo and the parents, to ensure the absence of genetic disorders and/or chromosomal abnormalities in the embryo, before implantation in the uterus.
In view of the intense interest in early identification of embryos that may be at risk of developing diseases and/or syndromes, e.g., trisomy, said ordinary artisan would have been amply motivated. And given the well-developed state of the art and commercial availability of requisite reagents, said ordinary artisan would have had a most reasonable expectation of success. Further, in view of the well-developed state of the art and the intense interest in being able to identify gene-based maladies, said ordinary artisan would have been amply motivated and would have also had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims  50, 52-59, and 61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Molecular Human Reproduction, Vol. 10, No. 10, pp. 767-772 (2004)) in view of applicant’s admissions, US 2005/0009031 A1 (Becker et al.), US 2004/0180362 A1 (Lazar et al.), and US 2005/0123914 A1 (Katz et al.).

Claims 51 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handyside et al., (“Isothermal whole genome amplification from single and small numbers of cells: a new era for preimplantation genetic diagnosis of inherited disease”, Molecular Human Reproduction, Vol. 10, No. 10, pp. 767-772 (2004)) in view of applicant’s admissions, US 2005/0009031 A1 (Becker et al.), US 2004/0180362 A1 (Lazar et al.), and US 2005/0123914 A1 (Katz et al.) as applied to claims 50, 52-59, and 61-63 above, and further in view of US 5,985,538 (Stachecki).

See above for the basis of the rejection as it pertains to the disclosures of Handyside et al., applicant’s admissions, Becker et al., Lazar et al., and Katz et al.

Neither Handyside et al., admissions of applicant, nor teachings of Becker et al., Lazar et al., and Katz et al., have been found to teach transferring the pre-implantation embryo without cryopreservation.

Stachecki, column 1, last paragraph, bridging to column 2, teaches that while one can store oocytes and semen, there are ethical concern surrounding cryopreservation of human 
The resulting embryos can be replaced into the patients' uterus, after it has been prepared to receive the embryo using hormones and known techniques, to allow for implantation, fetal development, and ultimately birth. Ethically, there are issues involved in preserving fertilized eggs or embryos, that are more significant than those associated with freezing unfertilized germ cells.  (Emphasis added)

In view of the above showing, one would have been motivated to implant/transfer the IVF embryo without cryopreservation for to do so would avoid the ethical concerns of storing an embryo (human life) for an indefinite period.
In view of the above analysis, and in the absence of convincing evidence to the contrary, claims  51 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handyside et al., (“Isothermal whole genome amplification from single and small numbers of cells: a new era for preimplantation genetic diagnosis of inherited disease”, Molecular Human Reproduction, Vol. 10, No. 10, pp. 767-772 (2004)) in view of applicant’s admissions, US 2005/0009031 A1 (Becker et al.), US 2004/0180362 A1 (Lazar et al.), and US 2005/0123914 A1 (Katz et al.) as applied to claims 50, 52-59, and 61-63 above, and further in view of US 5,985,538 (Stachecki).

Claim Rejections - 35 USC § 101, Judicial Exception
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  These guidelines were updated May 2, 2016, in the Federal Register notice titled May 2016 Subject Matter Eligibility Update, (81 FR 27381), which can be found at:  https://www.gpo.gov/fdsys/pkg/FR-2016-05-06/pdf/2016-10724.pdf, and were further updated in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, (Federal Register, Vol. 84, No. 4, pp. 50-57), which can be found at:  https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. In a

Claims 50-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As noted in Sequenom:
First, we determine whether the claims at issue are directed to a patent-ineligible concept. Id. at 1297.

As seen in the Interim Guidelines, one asks the question 
Is the claim to a process, machine, manufacture or composition of matter?
In the present case, the claims are to a method.

Next, in applying Step 2A, Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):
Does the claim recite an abstract idea, law of nature, or natural phenomenon?

In the present case, the claim(s) is/are directed to both a natural phenomenon (SNPs and aneuploidy in the human genome) and a mental step.  

In applying Step 2A, Prong 2, of the 2019 PEG:
Does the claim recite additional elements that integrate the judicial exception into a practical application?

In the present case, the claim(s) have not been found to recite additional elements that integrate the judicial exception into a practical application.  

As noted above in Sequenom, 
For process claims that encompass natural phenomenon, the process steps are the additional features that must be new and useful. See Parker v. Flook, 437 U.S. 584, 591 (1978) (“The process itself, not merely the mathematical algorithm, must be new and useful.”).  (Emphasis added)

In the present case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as seen in each of the two independent claims, claims 50 and 59, the method requires “removing”, “isolating genomic DNA’”, “detecting by oligonucleotide chip or oligonucleotide array”, and “performing an analysis of the detected SNPs to determine if the preimplantation human embryo comprises an aneuploidy”.  As noted above in the 103(a) rejections, applicant’s preferred means for identifying SNPs is based on known and commercially available microarrays.  Further, the aspect of “performing an analysis” is deemed to constitute a mental step, and, thusly, does not add significantly more; and the aspect of choosing to implant the embryo without cryopreservation (claims 51 and 60) was also known (Stachecki) and, thusly, does not constitute significantly more than the judicial exception.
The fact that one is to screen 10, 15, 20, or “all of the human chromosomes” is not found to add significantly more as each of the chromosomes is a natural phenomenon. Further, the occurrence of aneuploidy is also a natural phenomenon, and the aspect of “performing an analysis” so to determine if the fetus has aneuploidy, is a mental step.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 50-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 50-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 63, 67-72, 76, 79-81, 83, and 85-92 of copending Application No. 12/093912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are to a method which is to result in the detection of single nucleotide polymorphisms (SNPs) in the DNA of a pre-implantation human embryo, the maternal DNA and paternal DNA, and to also determine whether the embryo has aneuploidy, and where the method claims of the ‘912 application is deemed to a species and obvious variant of the broadly pending claims of this instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        




/Bradley L. Sisson/Primary Examiner, Art Unit 1634